Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Duane Byers on July 22, 2021.

The application has been amended as follows in the Specification: 
[0065] Figures 7A and 7B show graphs of cumulative anaerobic methane production (A) and VS destruction (B) of primary sludge with FA (85~680 mg NH3-N/L), alkaline (pH=10) and ammonium (800 mg NH4+-N/L) pretreatment in example 2. Error bars represent standard errors of triplicate tests;
[0066] Figures [[3]]8A and 8B show graphs of measured and fitted biochemical methane production curves by a first-order kinetic model (symbols represent experimental measurements and lines represent simulated value) in example 2. A showed an enlargement of the first 8 days. Error bars represent standard errors of triplicate tests.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/22/21